UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7868



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

EDDY LEE HARRISON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-89-118, CA-96-733-2)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eddy Lee Harrison, Appellant Pro Se. Hunter P. Smith, Jr., As-
sistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order denying Harrison's

motion for credit for time spent on bond for lack of jurisdiction.

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. United States v. Harrison, Nos. CR-89-118; CA-96-
733-2 (S.D.W. Va. Nov. 22, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2